—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered July 25, 2001, convicting her of burglary in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the County Court failed to conduct a hearing or adduce any evidence to determine the amount of restitution imposed. However, this claim is unpreserved for appellate review since the defendant failed to request a hearing or challenge the amount of restitution imposed at sentencing (see People v Horne, 97 NY2d 404, 414 n 3 [2002]; Penal Law §60.27 [2]). Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.